FIFTH DIVISION
                                                                     September 7, 2007




No. 1-05-1592

THE PEOPLE OF THE STATE OF ILLINOIS,                         )       Appeal from the
                                                             )       Circuit Court of
                Plaintiff-Appellee,                          )       Cook County
                                                             )
       v.                                                    )
                                                             )
ROBERT DELGADO,                                              )
                                                             )       Honorable
                Defendant-Appellant.                         )       Robert M. Smierciak,
                                                             )       Judge Presiding.

       JUSTICE O’MARA FROSSARD delivered the opinion of the court:

       Robert Delgado was convicted of aggravated criminal sexual abuse after a jury trial and

sentenced to four years in prison. Delgado raises four issues on appeal: The first two directly

challenge his conviction. Delgado argues the State failed to prove him guilty beyond a reasonable

doubt and the court failed to instruct the jury on the definition of “sexual conduct.” Delgado’s

final two arguments challenge the fines he was ordered to pay as part of his sentence.

       The Illinois Supreme Court has entered a supervisory order (People v. Delgado, No.

103815 (March 28, 2007)) directing this court to vacate our previous opinion (People v.

Delgado, 368 Ill. App. 3d 985 (2006)) and reconsider our judgment under a plain error analysis.

                                         BACKGROUND

       Defendant was charged with criminal sexual assault, aggravated criminal sexual abuse,
1-05-1592

criminal sexual abuse, and unlawful restraint. The State before trial entered a nolle prosequi on

all of the charges except criminal sexual assault and aggravated criminal sexual abuse. The jury

found defendant not guilty of criminal sexual assault, but guilty of aggravated criminal sexual

abuse.

         At trial, the State presented two witnesses to testify against defendant: the victim, J.L.,

and Detective Michael Tardi. J.L. testified that in September 2002, when she was in sixth grade,

she began going to her mother’s car at night to use the CB radio. J.L. used the handle “Sweetie,”

and she often spoke to a man whose handle was “No. 1 Asshole.” J.L. was 13 years old at the

time, but when No. 1 Asshole asked her age, she lied and said she was 16.

         J.L. testified that on the night of October 4, 2002, she spoke briefly to No. 1 Asshole, then

gave him her telephone number and asked him to call her in five minutes. Around 10 p.m., he

called and they arranged to meet later that night at a public park a few blocks from J.L.’s home.

J.L. asked her mother if she could go out, but her mother said no. Contrary to her mother’s

wishes, J.L. left the house and went to the park around 11:30 p.m.

         Shortly after she arrived, a man pulled up on a bicycle. J.L. identified the man in court as

the defendant. The man asked if she was J.L., she asked if he was No. 1 Asshole, and they both

said yes. Defendant asked J.L. whether she had a boyfriend and whether she was a virgin, and

J.L. answered yes to both questions. Defendant then asked J.L. if she wanted to “do it,” which

she understood to mean have sex, and she said no.

         Defendant provided marijuana which they both shared. He began rubbing J.L.’s back and

kissing her neck, but she asked him to stop and he did. J.L. testified that she began to feel


                                                   2
1-05-1592

uncomfortable and tried to leave, but defendant grabbed her arm and told her he was not ready to

leave yet. She sat down and they resumed talking for 10 to 20 minutes. Defendant began rubbing

J.L.’s back and kissing her neck again, and he asked her again if she wanted to “do it.” Once

again, she said no.

       At that point, J.L. testified, “somehow we ended up on the ground,” with defendant on

top of her. J.L. testified that defendant pinned her wrists above her head with one hand, while

using his other hand to unzip her jeans and pull them down. She also testified that he put his

other hand over her mouth. Defendant unzipped his pants, and inserted his penis into her vagina.

After 5 to 10 minutes, J.L. testified that she felt “something warm” on her stomach, which

defendant wiped off. She testified that she did not see defendant ejaculate, and she did not see

what he used to wipe her stomach.

       On cross-examination, J.L. said she tried to scream but defendant’s hand was covering her

mouth. When asked how defendant could have pinned her arms above her head and pulled down

her pants, with his hand over her mouth, J.L. said he removed his hand from her mouth to undress

her for, “like, two seconds,” then put his hand back over her mouth.

       After the incident, J.L. pulled up her pants, saw that it was 2 a.m. and left. When she

returned home, her mother was furious and told her that she had called the police and that they

had been to the home earlier. When the police officer returned later that night, J.L. told him

defendant did not touch her. Three days later, however, on October 8, 2002, J.L. told the police

and her mother that she had been raped.




                                                 3
1-05-1592

        The police asked J.L. to use the CB radio again to contact defendant, but he was

unavailable. Eventually she was successful in setting up the meeting. J.L. did not go to the

meeting, but the police did and arrested defendant. The following day she identified defendant in

a lineup.

        J.L. went to MacNeal Hospital on October 9, 2002, for a medical examination. She

testified that she waited nine hours but was not examined. She returned the following day and

was examined. Results of the examination were normal and neither confirmed nor excluded the

possibility that J.L. had been assaulted. J.L. had no bruises, marks or scratches on her body after

the incident and her clothes were not stained or torn.

        Detective Tardi also testified for the State, and he confirmed J.L.’s account of their

attempts to contact defendant via the CB radio. On October 9, after J.L. had set up a meeting,

police saw a man riding a bicycle in the meeting area at the appointed time. The man, identified in

court as defendant, matched the description J.L. had earlier given to police. Officers approached

and arrested him.

        The parties stipulated to the ages of J.L. (13) and Delgado (26) at the time of the incident.

The defense did not present any evidence at trial.

        The jury found defendant not guilty of criminal sexual assault but guilty of aggravated

criminal sexual abuse. The trial court sentenced defendant to 4 years in prison, found he was

entitled to 363 days of sentencing credit, and assessed fines, costs and fees totaling $719.




                                                  4
1-05-1592

                                             ANALYSIS

                                                   I

       Defendant’s first contention on appeal is that the State failed to prove him guilty beyond a

reasonable doubt because there was no physical evidence of any sexual conduct and the

complainant’s inconsistent and improbable testimony was overshadowed by her motive to lie.

       When reviewing a conviction to determine whether the prosecution has satisfied the

reasonable doubt standard, the court must determine “whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” (Emphasis omitted.) Jackson v. Virginia, 443
U.S. 307, 319, 61 L. Ed. 2d 560, 573, 99 S. Ct. 2781, 2788-89 (1979). The Jackson standard

applies in all criminal cases, regardless of the nature of the evidence. People v. Pollock, 202 Ill.
2d 189, 217 (2002). “In conducting this inquiry, the reviewing court must not retry the

defendant.” People v. Cunningham, 212 Ill. 2d 274, 279 (2004). Rather, the reviewing court

must examine the record, keeping in mind that it was the trier of fact who saw and heard the

witness. Cunningham, 212 Ill. 2d at 280. Testimony may be found insufficient under the Jackson

standard only where it is clear from the record that no reasonable person could accept it beyond a

reasonable doubt. Cunningham, 212 Ill. 2d at 280.

       Defendant relies on People v. Ford, 195 Ill. App. 3d 673, 675 (1990), for the proposition

that the testimony of a single witness is not sufficient to support a conviction if the testimony is

either vague or doubtful; however, Ford dealt narrowly with identification of an accused, not with

witness testimony generally. In People v. Smith, 185 Ill. 2d 532, 541 (1999), the court


                                                   5
1-05-1592

recognized that the testimony of a single witness, if credible, is sufficient to convict. Moreover, it

is well settled that a lack of physical evidence does not establish that a sexual assault did not

occur. People v. Shum, 117 Ill. 2d 317, 356 (1987).

       Where a conviction is based upon testimony that is “improbable, unconvincing and

contrary to human experience,” however, the conviction must be reversed. People v. Vasquez,

233 Ill. App. 3d 517, 527 (1992). In Smith, the Illinois Supreme Court reversed a murder

conviction where the only witness to link the defendant to the crime was contradicted at trial by

other witnesses and was repeatedly impeached by inconsistent statements made five months

before trial. Smith, 185 Ill. 2d at 545.

       In the instant case, there are several inconsistencies in the complainant’s testimony,

including her failure to recall how she and defendant ended up on the ground and her inability to

recall what the defendant used to wipe off her stomach. There was no physical evidence

corroborating the sexual assault because J.L. waited for three days before she told the police

defendant sexually assaulted her. Moreover, she was not medically examined until six days after

the assault. J.L. had no bruises, marks or scratches on her body, her clothes were not stained or

torn and the medical examination neither confirmed nor excluded the sexual assault.

       Defendant argues that the complainant had a motive to lie, as she was no longer in trouble

with her mother once she said that she had been sexually assaulted. Defendant further claims that

the lack of physical evidence raises a reasonable doubt as to his guilt.

       Inconsistencies in the complainant’s recollection of the incident – as well as her failure to

call for help – are not necessarily contrary to human experience. J.L. was a 13-year-old, 4-foot-9-


                                                   6
1-05-1592

inch girl, whereas defendant was 26 years old and stood 5 feet 11 inches. The assault occurred

late at night in a deserted park and J.L. testified she was crying and scared. Although J.L.

testified on cross-examination that she was no longer in trouble when she told her mother she had

been raped, she also testified that, prior to telling her mother what had happened, she was scared:

“I was scared. Because I didn’t know what he was going to do. And, I didn’t know what my

mother was going to do, so I just kept quiet.” Thus, the delay by J.L. in reporting the incident

was explained by her fear that it would only aggravate her problems with her mother.

       Finally, the lack of physical evidence is consistent with the fact that J.L. waited several

days before going to the hospital to have an examination. We are mindful that defendant’s

conviction rested solely on the testimony of the complainant and her testimony was inconsistent

on some points. We are also mindful that the jury found defendant not guilty of criminal sexual

assault, despite the fact that J.L. testified defendant committed an act of sexual penetration. The

evidence in this case is closely balanced. However, viewed as a whole the testimony of J.L. was

not so improbable, unconvincing or contrary to human experience that we can say, as a matter of

law, no reasonable jury could have found the defendant guilty beyond a reasonable doubt of

aggravated criminal sexual abuse. We find the evidence was sufficient to convict defendant

beyond a reasonable doubt, thereby precluding any double jeopardy claim on remand. People v.

Taylor, 76 Ill. 2d 289, 309 (1979).

                                                 II

       In the alternative, defendant seeks a new trial. He contends the trial court, by not giving

any instruction defining “sexual conduct,” failed to properly instruct the jury on a key element of


                                                  7
1-05-1592

the crime of aggravated criminal sexual abuse, thereby depriving defendant of a fair trial.

        Whether the trial court failed to properly instruct the jury is a question of law subject to de

novo review. People v. Reddick, 123 Ill. 2d 184, 196-200 (1988). The State responds the

defendant’s claim is waived and contends omission of the jury instruction was not plain error

because it did not create a serious risk that jurors wrongly convicted the defendant. The Illinois

Supreme Court directed this court in a supervisory order (People v. Delgado, No. 103815 (March

28, 2007)) to vacate our previous opinion (People v. Delgado, 368 Ill. App. 3d 985 (2006)) and

reconsider under a plain error analysis.

        The Illinois Supreme Court addressed the issue of plain error in the context of jury

instruction in People v. Herron, 215 Ill. 2d 167 (2005). We find Herron instructive. The court in

Herron recognized when a defendant does not object to a jury instruction or offer an alternative

instruction at trial and does not raise the instruction issue in a posttrial motion, then generally he

forfeits review of jury instruction error. People v. Herron, 215 Ill. 2d 167, 175 (2005) (and cases

cited therein). After recognizing the above general rule of forfeiture, the Illinois Supreme Court

in Herron discussed plain error exceptions to the general forfeiture rule as follows:

                        “Supreme Court Rule 451(c), however, provides that

                ‘substantial defects’ in criminal jury instructions ‘are not waived by

                failure to make timely objections thereto if the interests of justice

                require.’ 177 Ill. 2d R. 451(c). Rule 451(c) crafts a limited

                exception to the general rule to correct ‘grave errors’ and errors in

                cases ‘so factually close that fundamental fairness requires that the


                                                   8
1-05-1592

               jury be properly instructed.’ [Citations.] Rule 451(c) is

               coextensive with the ‘plain error’ clause of Supreme Court Rule

               615(a), and we construe these rules ‘identically.’ [Citation.] Rule

               615(a) provides: ‘Any error, defect, irregularity, or variance which

               does not affect substantial rights shall be disregarded. Plain errors

               or defects affecting substantial rights may be noticed although they

               were not brought to the attention of the trial court.’ 134 Ill. 2d R.

               615(a).” Herron, 215 Ill. 2d at 175-76.

       The court in Herron noted that the plain error doctrine allows review of a forfeited error

affecting substantial rights under certain circumstances and concluded as follows:

                       “[T]he plain-error doctrine bypasses normal forfeiture

               principles and allows a reviewing court to consider unpreserved

               error when either (1) the evidence is close, regardless of the

               seriousness of the error, or (2) the error is serious, regardless of the

               closeness of the evidence. In the first instance, the defendant must

               prove ‘prejudicial error.’ That is, the defendant must show both

               that there was plain error and that the evidence was so closely

               balanced that the error alone severely threatened to tip the scales of

               justice against him. The State, of course, can respond by arguing

               that the evidence was not closely balanced, but rather strongly

               weighted against the defendant. In the second instance, the


                                                  9
1-05-1592

               defendant must prove there was plain error and that the error was

               so serious that it affected the fairness of the defendant’s trial and

               challenged the integrity of the judicial process. [Citation.]

               Prejudice to the defendant is presumed because of the importance

               of the right involved, ‘regardless of the strength of the evidence.’

               (Emphasis in original.) [Citation.] In both instances, the burden of

               persuasion remains with the defendant.” Herron, 215 Ill. 2d at

               186-87.

The Herron court went on to note that, “[i]n Illinois, the closely balanced evidence prong of the

plain-error test guards against errors that could lead to the conviction of an innocent person

[citation], while the substantial rights prong guards against errors that erode the integrity of the

judicial process and undermine the fairness of the defendant’s trial [citations].” Herron, 215 Ill.
2d at 186.

       The Illinois Supreme Court recently in People v. Piatkowski, 225 Ill. 2d 551 (2007),

applied the principles articulated in Herron regarding the plain error doctrine where the error

involved jury instructions. The court in Piatkowski noted:

               “[T]he plain-error doctrine allows a reviewing court to consider

               unpreserved error when (1) a clear and obvious error occurs and

               the evidence is so closely balanced that the error alone threatened

               to tip the scales of justice against the defendant, regardless of the

               seriousness of the error, or (2) a clear or obvious error occurs and


                                                  10
1-05-1592

               that error is so serious that it affected the fairness of the defendant’s

               trial and challenged the integrity of the judicial process, regardless

               of the closeness of the evidence.” Piatkowski, 225 Ill. 2d at 565,

               citing Herron, 215 Ill. 2d at 186-87.

The court in Piatkowski also noted that the word “plain” is not used as a term of art, but is

synonymous with “clear” and “obvious,” and defendant is not required to satisfy the plain error

test before determining whether the evidence in the case is closely balanced. Piatkowski, 225 Ill.
2d at 565.

       Applying the plain error test as articulated in Herron and reiterated in Piatkowski, we first

determine whether error occurred. Specifically, did the trial court, by not giving any instruction

defining “sexual conduct,” fail to properly instruct the jury on a key element of the crime of

aggravated criminal sexual abuse?

       In Illinois, the burden of preparing jury instructions is primarily on the parties (People v.

Underwood, 72 Ill. 2d 124, 129 (1978)), and the failure to offer an instruction or an objection to

an instruction at trial will usually waive the issue on review (People v. Huckstead, 91 Ill. 2d 536,

543 (1982); 155 Ill. 2d R. 366). However, in a criminal case the trial court is responsible for fully

instructing the jury on the elements of the offense, the burden of proof and the presumption of

innocence. People v. Williams, 181 Ill. 2d 297, 318 (1998). Where the instruction error was in a

definition essential to the jury’s assessment of the defendant’s guilt or innocence, however, it is

reversible error, and the defendant is entitled to a new trial. People v. Stromblad, 74 Ill. 2d 35,

41 (1978).


                                                  11
1-05-1592

        “The purpose of jury instructions is to provide the jury with correct legal principals [to]

apply to the evidence, thus enabling the jury to reach a proper conclusion based on the applicable

law and the evidence presented.” People v. Jackson, 331 Ill. App. 3d 279, 290 (2002), citing

People v. Novak, 163 Ill. 2d 93, 115-16 (1994). As recognized by the court in Herron:

“The function of jury instructions is to convey to the jury the law that applies to the evidence

presented. [Citation.] Jury instructions should not be misleading or confusing [citation], but their

correctness depends upon not whether defense counsel can imagine a problematic meaning, but

whether ordinary persons acting as jurors would fail to understand them [citation].” Herron, 215
Ill. 2d 167, 187-88 (2005).

        We are mindful that where a word or phrase is self-defining or commonly understood, the

trial court’s failure to define the term during jury instructions is not reversible error. See, e.g.,

People v. Edwards, 343 Ill. App. 3d 1168, 1180 (2003) (instruction was not necessary to define

“robbery”); People v. Manning, 334 Ill. App. 3d 882, 890 (2002) (no error where trial court did

not define “conceal”); People v. Bradley, 192 Ill. App. 3d 387, 393-94 (1989) (term “stolen

motor vehicle” was readily understood and not in need of further definition via instruction). But

“[w]henever Illinois Pattern Jury Instructions, Criminal (4th ed. 2000) (IPI Criminal 4th), contains

an instruction applicable in a criminal case, giving due consideration to the facts and the governing

law, and the court determines that the jury should be instructed on the subject, the IPI Criminal

4th instruction shall be used, unless the court determines that it does not accurately state the

law.” (Emphasis added.) 210 Ill. 2d R. 451(a).




                                                   12
1-05-1592

         In the instant case, defendant was tried on one count of criminal sexual assault and one

count of aggravated criminal sexual abuse. Under Illinois law, a person can commit criminal

sexual assault and aggravated criminal sexual abuse in a variety of ways. The two propositions of

law which guide the instant case are as follows: First, an accused is guilty of criminal sexual

assault when he “commits an act of sexual penetration by the use of force or threat of force.”

(Emphasis added.) 720 ILCS 5/12-13(a)(1) (West 2004). Second, an accused is guilty of

aggravated criminal sexual abuse when he “commits an act of sexual conduct with a victim who

was at least 13 years of age but under 17 years of age when the act was committed and the

accused used force or threat of force to commit the act.” 720 ILCS 5/12-16(c)(1)(ii) (West

2004).

         The Illinois Criminal Code of 1961 further defines “sexual conduct” as:

                        “[A]ny intentional or knowing touching or fondling by the

                victim or the accused, either directly or through clothing, of the sex

                organs, anus or breast of the victim or the accused, or any part of

                the body of a child under 13 years of age, or any transfer or

                transmission of semen by the accused upon any part of the clothed

                or unclothed body of the victim, for the purpose of sexual

                gratification or arousal of the victim or the accused.” 720 ILCS

                5/12-12(e) (West 2004).

         Although the jury was instructed on the definitions of criminal sexual assault and

aggravated criminal sexual abuse, it was not instructed on the legal definition of “sexual


                                                  13
1-05-1592

conduct.” As previously noted, the jury in the instant case found defendant not guilty of criminal

sexual assault, which was correctly defined by the jury instructions as an act of sexual

penetration by use of force or threat of force. However, the jury found defendant guilty of

aggravated criminal sexual abuse, but had no instruction defining sexual conduct as charged in

the indictment as defendant’s transmission of semen onto J.L.’s body.

       The defendant was charged with aggravated criminal sexual abuse as follows:

               “Robert Delgado committed the offense of aggravated criminal

               sexual abuse in that he, being at least 5 years older than [J.L.],

               committed an act of sexual conduct upon [J.L.], to wit: Robert

               Delgado’s transmission of semen onto [J.L.’s] stomach, for the

               purpose of sexual gratification or arousal of Robert Delgado, and

               [J.L.] was a person at least thirteen years of age but under

               seventeen years of age when the act was committed in violation of

               Chapter 720, Act 5, Section 12-16(d) of the Illinois [C]ompiled

               Statutes 1992.”

As reflected by the language of the indictment, defendant was charged with aggravated criminal

sexual abuse in that he committed an act of sexual conduct by the transmission of semen onto

J.L.’s stomach. While that conduct, transmission of semen, is included in the Criminal Code’s

definition of “sexual conduct” under section 12-12(e) (720 ILCS 5/12-12(e) (West 2004)), it is

not included in the Illinois Pattern Jury Instruction that defines “sexual conduct” or in any of the

jury instructions given to the jury in the instant case. IPI Criminal 4th No. 11.65D states:


                                                 14
1-05-1592

                       “The term ‘sexual conduct’ means any intentional or

               knowing touching or fondling by [ (the victim) (the accused) ],

               either directly or through the clothing, of [ (the sex organ) (anus)

               (breast) ] of [ (the victim) (the accused) ] [any part of the body of a

               child under 13 years of age], for the purpose of sexual gratification

               or arousal of the victim or the accused.”

       As reflected by the above Illinois Pattern Jury Instruction, nowhere is transmission of

semen included in the instruction’s definition of sexual conduct. The pattern instruction fails to

correctly state the law as applied to the facts of the instant case in which the State charged

defendant with committing an act of sexual conduct upon J.L. by the transmission of semen onto

J.L.’s stomach. The jury in the instant case received no instruction defining sexual conduct

despite the fact that such conduct is defined, albeit incompletely, in the Illinois Pattern Jury

Instruction, IPI Criminal 4th No. 11.65D. Moreover, despite the fact that transmission of semen

is included in the Criminal Code’s definition of sexual conduct and in the indictment in the instant

case, the jury received no instruction defining sexual conduct as transmission of semen by

defendant onto the body of J.L.

       We reject the State’s argument that the term “sexual conduct” is self-defining. Rather, the

error in the instruction went to a fundamental issue that prevented the jury from properly

determining if the defendant was guilty of the crime charged. The jury in the instant case did not

receive a definition of a critical element of the offense. See Stromblad, 74 Ill. 2d at 41 (finding

reversible error for failure to properly define “obscenity” in jury instructions). As such, the jury


                                                  15
1-05-1592

instructions were misleading or confusing causing ordinary persons acting as jurors in the instant

case to fail to understand them. See Herron, 215 Ill. 2d at 167, 187-88. (“The function of jury

instructions is to convey to the jury the law that applies to the evidence presented. [Citation.]

Jury instructions should not be misleading or confusing [citation], but their correctness depends

upon not whether defense counsel can imagine a problematic meaning, but whether ordinary

persons acting as jurors would fail to understand them [citation]”).

       The Illinois Supreme Court has recognized that “sexual conduct” is a specific type of

conduct different from “sexual penetration,” which requires contact between one person’s sex

organ and another person’s sex organ, mouth, or anus. People v. Novak, 163 Ill. 2d 93, 115

(1994). “Sexual conduct” as defined by the Criminal Code (720 ILCS 5/12-12(e) (West 2004))

requires the touching or fondling of specific parts of the body or the transfer of semen onto

another person’s body. We note the authors of the pattern jury instructions chose to include the

definition of “sexual conduct” in the instructions. However, the definition provided in the pattern

jury instructions was incomplete and omitted the statutory language contained in the Criminal

Code including “the transfer of semen onto another person’s body” as “sexual conduct.” 720

ILCS 5/12-12(e) (West 2004). Although the definition is incomplete as it appears in the pattern

jury instruction, the choice to include the definition of “sexual conduct” in the instructions further

undermines the State’s argument that the term is self-defining and demonstrates recognition by

those who authored the instruction of the need to define “sexual conduct.”

       In the instant case, the jury was given no definition of sexual conduct. Without the

complete and accurate definition of “sexual conduct” the instructions given were ambiguous and


                                                  16
1-05-1592

misleading. For the reasons previously discussed, the failure to properly define “sexual conduct”

was clear and obvious error.

       Determining that the failure to give the jury any instruction defining “sexual conduct” was

a clear and obvious error, we must next determine whether defendant met his burden to show the

error was prejudicial. Herron, 215 Ill. 2d at 193. Specifically, did defendant show the evidence

presented by the State against defendant rendered the evidence “closely balanced”? Whether the

evidence is closely balanced is a question separate and distinct from whether the evidence is

sufficient to sustain a conviction on review against a reasonable doubt challenge. For the reasons

previously discussed, we find the evidence sufficient to convict for reasonable doubt purposes.

However, at this point in our analysis the issue under the plain error review is whether the

evidence is closely balanced

       As to whether the evidence is closely balanced, we begin by noting there were several

inconsistencies in J.L.’s testimony. She failed to recall how she and defendant ended up on the

ground and she was unable to recall what defendant used to wipe off her stomach. Moreover,

J.L. originally told police defendant did not touch her, but changed her story three days later and

complained of sexual assault. She was not medically examined until six days after the assault.

There was no physical evidence corroborating her version of what happened and no physical

evidence of any sexual conduct. Further, as pointed out by defendant J.L. arguably had a motive

to lie, as she was no longer in trouble with her mother once she said that she had been sexually

assaulted. J.L. had left the house without her mother knowing and without her mother’s

permission. Her mother was angry with her and called the police. She admitted at trial that she


                                                 17
1-05-1592

was in trouble with her mother and admitted that the trouble ended when after three days she told

her mother she had been raped.

       The jury found the defendant not guilty of criminal sexual assault, but guilty of aggravated

criminal sexual abuse. The instruction error occurred in the context of a definition essential to the

jury’s assessment of guilt or innocence of the charge of aggravated criminal sexual abuse.

Moreover, the error was serious and denied defendant a substantial right, and thus a fair trial. See

People v. Stromblad, 74 Ill. 2d 35, 41 (1978) (where instruction error is in a definition essential to

the jury’s assessment of defendant’s guilt or innocence, it is reversible error, and requires a new

trial); People v. Hurtado-Rodriguez, 326 Ill. App. 3d 76, 86 (2001) (finding plain error where jury

instructed with outdated pattern instruction that incompletely defined the offense of harassment of

a witness); People v. Ogunsola, 87 Ill. 2d 216, 222-23 (1981) (finding plain error where jury

instructions incompletely defined offense of deceptive practice). We believe the defendant has

met his burden to show that the evidence was so closely balanced that the error threatened to tip

the scales of justice against defendant. See Piatkowski, 225 Ill. 2d at 565.

       The State contends the error was harmless beyond a reasonable doubt. In the instant case,

the jury, without a definition of “sexual conduct,” was not properly informed as to what under the

law constituted sexual conduct. The jury could have interpreted “sexual conduct” to include any

conduct that was sexual in nature. However, defendant was not charged with any conduct that

was sexual in nature; rather, he was charged with sexual conduct by transfer of semen onto the

body of J.L. Specifically the language of the indictment provided as follows:




                                                 18
1-05-1592

               “Robert Delgado committed the offense of aggravated criminal

               sexual abuse in that he, being at least 5 years older than [J.L.],

               committed an act of sexual conduct upon [J.L.], to wit: Robert

               Delgado’s transmission of semen onto [J.L.’s] stomach, for the

               purpose of sexual gratification or arousal of Robert Delgado, and

               [J.L.] was a person at least thirteen years of age but under

               seventeen years of age when the act was committed in violation of

               Chapter 720, Act 5, Section 12-16(d) of the Illinois [C]ompiled

               Statutes 1992.”

       As previously noted, the crime of aggravated criminal sexual abuse occurs when a person

commits an act of sexual conduct, which, under the Criminal Code, requires the touching or

fondling of specific parts of the body or the transfer of semen onto another person’s body. 720

ILCS 5/12-12(e) (West 2004). In the instant case, the sexual conduct defendant was charged

with required the State to prove transmission of semen by defendant onto J.L.’s body. However,

the record reflects there was no physical evidence of such transmission and no physical evidence

corroborating the sexual assault, which J.L. did not report for three days. The only evidence of

the transmission of semen was J.L.’s testimony, which, as previously noted, was at times

inconsistent and was rejected by the jury in the context of the sexual penetration charge. J.L.

testified she felt “something warm” on her stomach, but she also testified she did not see

defendant ejaculate and did not see what he used to wipe her stomach.




                                                 19
1-05-1592

        The jury after considering all the evidence including the testimony of J.L. found the

defendant not guilty of criminal sexual assault but guilty of aggravated criminal sexual abuse.

That verdict reflects that the jury found the State failed to prove defendant guilty beyond a

reasonable doubt of criminal sexual assault despite the testimony of J.L. that defendant committed

an act of sexual penetration. The jury was instructed that in order to sustain the charge of

criminal sexual assault, the State had to prove defendant committed an act of sexual penetration.

Following that instruction the jury found the State failed to prove sexual penetration. It is

presumed on appeal that the jury followed the trial court’s instructions. People v. Jackson, 145
Ill. App. 3d 626, 646 (1986).

        However, the jury was never instructed the State had to prove transmission of semen by

defendant onto the body of J.L. in order to sustain the charge of aggravated criminal sexual abuse.

We reject the State’s argument that the instruction error was harmless beyond a reasonable doubt.

Considering the closely balanced evidence, we cannot conclude the result of the trial would not

have been different had the jury been properly instructed. People v. Johnson, 146 Ill. 2d 109, 136

(1991) (an error in a jury instruction is harmless if it is demonstrated that the result of the trial

would not have been different had the jury been properly instructed).

        The record in the instant case, with the instructions that failed to accurately define sexual

conduct, reflects the jury could have concluded any conduct sexual in nature was in fact sexual

abuse. Considering the closely balanced evidence, without the accurate instruction defining

sexual conduct, we cannot conclude the jury did not find defendant guilty of aggravated criminal

sexual abuse simply because conduct of some type of a sexual nature occurred between J.L. and


                                                   20
1-05-1592

defendant. However, defendant was not charged with conduct of some type of a sexual nature;

rather, he was charged with sexual conduct by transmission of semen onto J.L.’s stomach. The

State was not required to prove conduct of some type of sexual nature occurred between

defendant and J.L. Rather, to sustain the charge of aggravated criminal sexual abuse, as charged

in the instant case, the State was required to prove beyond a reasonable doubt the transmission of

semen by defendant onto J.L.’s body. The jury was not so instructed. The jury was never

instructed that in order to find the defendant guilty beyond a reasonable doubt of aggravated

criminal sexual abuse, the State was required to prove transmission of semen by defendant onto

J.L.’s body.

       We are mindful that “[j]ury instructions will not amount to harmless error if they

incorrectly advise the jury as to an essential element of the crime.” People v. Smith, 295 Ill. App.
3d 405, 411 (1998), citing Stromblad, 74 Ill. 2d at 41. “Sexual conduct” is an essential element

of the crime of aggravated criminal sexual abuse. The jury was not correctly instructed as to the

meaning of sexual conduct as charged against defendant in the instant case. Giving due

consideration to the facts and the applicable law, we find that fundamental fairness requires that

the jury be properly instructed. For the reasons previously discussed, we reject the State’s

harmless error argument. Upon retrial, based on the factual context together with the charging

documents and consistent with the Criminal Code definition of sexual conduct, the jury should

receive an instruction tailored to the factual context of the instant case defining sexual conduct

using the language from IPI Criminal 4th No. 11.65D with the added language including

transmission of semen as follows:


                                                 21
1-05-1592

                       “The term ‘sexual conduct’ means any intentional or

                knowing touching or fondling by [ (the victim) (the accused) ],

                either directly or through the clothing, of [ (the sex organ) (anus)

                (breast) ] of [ (the victim) (the accused) ] [any part of the body of a

                child under 13 years of age], or any transfer or transmission of

                semen by the accused upon any part of the clothed or unclothed

                body of the victim, for the purpose of sexual gratification or arousal

                of the victim or the accused.”

An instruction based on the factual context of the instant case using the applicable language from

the above instruction will more completely and accurately reflect “sexual conduct” as defined

under Illinois law by section 12-12(e) (720 ILCS 5/12-12(e) (West 2004)) and as charged in the

instant case.

        For the reasons previously discussed, the defendant satisfied his burden of proving the

plain error exception to the general forfeiture rule. The failure to instruct the jury with an

accurate and complete definition of sexual conduct was a clear and obvious error and the evidence

was so closely balanced that the error threatened to tip the scales of justice against defendant.

Moreover, regardless of the closeness of the evidence, the error undermined the fairness of

defendant’s trial and challenged the integrity of the judicial process. Accordingly, we reverse the

judgment of the circuit court and remand for proceedings consistent with this opinion.

                                                  III

        Defendant’s third contention on appeal is that he is entitled to a $5-per-day credit against


                                                  22
1-05-1592

his fines for the time he spent in custody awaiting trial. Although the legislature amended the

statute that provides for the $5-per-day credit prior to defendant’s sentencing, defendant argues

that he can elect to be sentenced under either the law in effect on the date of the offense or the

law in effect on the date of sentencing.

       Under Illinois law, “[a]ny person incarcerated on a bailable offense *** and against whom

a fine is levied on conviction of such offense shall be allowed a credit of $ 5 for each day so

incarcerated ***. However, in no case shall the amount so allowed or credited exceed the

amount of the fine.” 725 ILCS 5/110-14(a) (West 2004). Subsection (b), which became effective

July 9, 2004, provides that the $5-per-day credit is not available to a defendant who is

incarcerated for sexual assault, as that term is defined in section 5-9-1.7 of the Unified Code of

Corrections (730 ILCS 5/5-9-1.7 (West 2004)). Section 5-9-1.7 defines “sexual assault” broadly

to include, inter alia, aggravated criminal sexual abuse. 730 ILCS 5/5-9-1.7 (West 2004).

       We recognize that “where a defendant has been charged with an offense which was

amended subsequent to the commission of the offense, but prior to sentencing, he may elect to be

sentenced under the law in effect at the time of the offense or the law in effect at the time of the

sentencing.” People v. Sias, 91 Ill. App. 3d 1095, 1101 (1980).

       In the instant case, the law in effect on the date of the offense provided that defendant was

entitled to a $5-per-day credit against any fines assessed upon conviction for the offense.

Defendant ultimately spent 363 days incarcerated while awaiting trial. Under the law in effect on

the date of the offense, the defendant is entitled to credit up to $1,815 toward any fine assessed,

provided that the credit does not exceed the fine. Defendant was fined a total of $719;


                                                  23
1-05-1592

accordingly, he is entitled to credit for the entire sum.

                                                   IV

          Finally, defendant claims the trial court erred when it imposed a $20 penalty for the

Violent Crime Victims Assistance Fund and asks this court to vacate the penalty. The State

agrees that the fine was improperly imposed. Accordingly, the $20 penalty is vacated.

                                            CONCLUSION

          For the reasons previously discussed, we order defendant’s mittimus be amended to reflect

a $5-per-day credit against his fines. We further order defendant’s mittimus to be amended to

vacate the $20 fine to the Violent Crime Victims Assistance Fund. We reverse defendant’s

conviction for aggravated criminal sexual abuse. We remand for retrial consistent with this

opinion. There is no double jeopardy problem because the record reflects sufficient evidence

proving defendant guilty beyond a reasonable doubt. People v. Taylor, 76 Ill. 2d 289, 309

(1979).

          Reversed and remanded.

          TULLY and O’BRIEN, JJ., concur.




                                                   24